 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT
 






ACT OF AMENDMENT OF MULTIPLE OBLIGATIONS MORTGAGE


BE IT KNOWN, that on the dates hereinafter set forth, before the undersigned
Notaries Public, duly commissioned and qualified, and in the presence of the
undersigned competent witnesses, personally came and appeared:


THE OLD EVANGELINE DOWNS, L.L.C. (TIN: 72-1280511), formerly named The Old
Evangeline Downs, L.C., a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Louisiana, and has
its registered office at One American Place, Ninth Floor, Baton Rouge, LA 70825,
appearing herein through M. Brent Stevens, its CEO, being duly authorized by
virtue of a Consent of the Sole Member, a copy of which is on file and of
record, hereinafter referred to as “Mortgagor”,


and


 WELLS FARGO FOOTHILL, INC., a corporation organized and existing under the laws
of the State of California, as agent for the Lenders which are parties to that
certain Loan and Security Agreement dated as of June 16, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) by and among Diamond Jo, LLC (formerly known as Peninsula Gaming
Company, LLC) and The Old Evangeline Downs, L.L.C., as borrower, the Lenders and
Wells Fargo Foothill, Inc., as the arranger and agent for the Lenders, appearing
herein through its duly authorized representative, hereinafter referred to as
“Mortgagee”,


who declared that:


By Multiple Obligations Mortgage (the “Mortgage”) dated June 16, 2004, effective
as of June 16, 2004, recorded on June 16, 2004 as File Number 04-028123 of the
official records of Lafayette Parish, Louisiana, on June 16, 2004 as Original
Act No. 926580, Mortgage Book 1210, page 99 of the official records of St.
Landry Parish, Louisiana, and on June 17, 2004 in Mortgage Book 613, Entry No.
177 of the official records of West Baton Rouge Parish, Louisiana, Mortgagor
executed in favor of Mortgagee a mortgage on certain properties and leasehold
interests in Lafayette Parish, St. Landry Parish and West Baton Rouge Parish, as
more fully described on Exhibit A and Exhibit B attached to the Mortgage, to
secure certain Obligations (as such term is defined in the Mortgage).


The definition of the term “Obligations” in Section 1.14 of the Mortgage is
hereby modified and amended by amending and restating such section in its
entirety to read as follows:


 
1

--------------------------------------------------------------------------------

 




“1.14           Obligations.  The word “Obligations” means individually,
collectively and interchangeably (a) any and all loans, advances, debts,
principal, interest (including interest that, but for the provisions of the
United States Bankruptcy Code, would have accrued), contingent reimbursement
obligations with respect to letters of credit, premiums, liabilities,
obligations, fees, charges, costs, expenses (including any fees or expenses
that, but for the provisions of the United States Bankruptcy Code, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by Borrower to the Lender Group pursuant to or evidenced by
the Loan Agreement and other Related Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all expenses that Borrower is required to pay or reimburse
under the Loan Agreement and other Related Documents, by law, or otherwise,
whether Borrower is obligated alone or with others on a “solidary” or “joint and
several” basis, as a principal obligor or as a surety, guarantor, or endorser of
every nature and kind whatsoever,  whether or not any such Obligations may be
barred under any statute of limitations or prescriptive period or may be or
become otherwise unenforceable or voidable for any reason whatsoever,  and (b)
the obligations of Guarantor arising from the Related Documents to which
Guarantor is a party, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
due when paid and all expenses that Guarantor is required to pay or reimburse
under the Related Documents, by law, or otherwise, whether Guarantor is
obligated alone or with others on a “solidary” or “joint and several” basis, as
a principal obligor or as a surety, guarantor, or endorser of every nature and
kind whatsoever, whether or not any such Obligations may be barred under any
statute of limitations or prescriptive period or may be or become otherwise
unenforceable or voidable for any reason whatsoever.  Any reference in this
Mortgage or in the Related Documents to the Obligations shall include all
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable, both prior
and subsequent to any insolvency proceeding.  Notwithstanding any other
provision of this Mortgage, the maximum amount of Obligations secured hereby
shall be limited to $75,000,000.00.”


In consideration of the execution and delivery of this amendment by Mortgagee,
Mortgagor hereby represents and warrants in favor of Mortgagee and the other
members of the Lender Group as follows:
 
(a) the execution, delivery, and performance by Mortgagor of this amendment have
been duly authorized by all necessary action on the part of Mortgagor;
 
(b) the execution, delivery, and performance by Mortgagor of this amendment do
not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to Mortgagor, the governing documents of Mortgagor, or any
order, judgment, or decree of any court or other governmental authority binding
on Mortgagor, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Mortgagor, (iii) result in or require the creation or imposition
of any lien of any nature whatsoever upon any properties or assets of Mortgagor,
other than Permitted Liens (as defined in the Loan Agreement), or (iv) require
any approval of Mortgagor’s members or shareholders or any approval or consent
of any person or entity under any material contractual obligation of Mortgagor;
 


 
2

--------------------------------------------------------------------------------

 


 
 
(c) the execution, delivery, and performance by Mortgagor of this amendment do
not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any governmental authority or other
person or entity, other than any consent or approval that has been obtained and
remains in full force and effect; and
 
(d) this amendment, when executed and delivered by Mortgagor, will be the
legally valid and binding obligations of Mortgagor, enforceable against
Mortgagor in accordance with their respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
 
This amendment shall be deemed to be a Loan Document (as defined in the Loan
Agreement) for all purposes.
 
Mortgagor does further declare that except as expressly modified herein, the
Mortgage is hereby ratified and confirmed and shall otherwise remain in full
force, virtue and effect as executed.




THUS DONE AND PASSED, on the 11th day of  November, 2004, in the presence of the
undersigned Notary and the undersigned competent witnesses, who hereunto sign
their names with Mortgagor after reading of the whole.
 

WITNESSES:    
MORTGAGOR:
THE OLD EVANGELINE DOWNS, L.L.C.,
formerly named The Old Evangeline Downs, L.C.
 
 
/s/Dustin Manternach
   
/s/Natalie Schramm
 
Print Name: Dustin Manternach
   
 
 
 
/s/Marcia S. Seligman
   
 
 

Print Name: Marcia S. Seligman

             
 
 
/s/Karen M. Beetem       Karen M. Beetem, NOTARY PUBLIC       My commission
expires 10/20/07          



 
3

--------------------------------------------------------------------------------

 




THUS DONE AND PASSED, on the14 day of October, 2004, in the presence of the
undersigned Notary and the undersigned competent witnesses, who hereunto sign
their names with Mortgagee after reading of the whole.


 

WITNESSES:    
MORTGAGEE:
WELLS FARGO FOOTHILL, INC.
 
 
/s/Christy L. Sayeg
   
/s/Larissa Megerdichian
 
Print Name: Christy L. Sayeg
   
Name: Larissa Megerdichian
 
 
/s/Marilyn Aragon
   
Title:  Vice President
 

Print Name: Marilyn Aragon



             
 
 
/s/K. Melissa Chavez       K. Melissa Chavez, NOTARY PUBLIC       My commission
expires 1-20-05          


 
4

--------------------------------------------------------------------------------

 

